Case 2:85-cv-04544-DMG-AGR Document 500 Filed 10/15/18 Page 1 of 1 Page ID #:24802



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES - GENERAL

   Case No.    CV 85-4544-DMG (AGRx)                                     Date     October 15, 2018

   Title Jenny L. Flores v. Jefferson B. Sessions, III, et al.


   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 Kane Tien                                               Anne Kielwasser
                Deputy Clerk                                              Court Reporter

      Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
                Peter Schey                                           Sarah B. Fabian, USDOJ
             Carlos R. Holguin


   Proceedings: STATUS CONFERENCE

          The cause is called and counsel state their appearance. Also present are Andrea Sheridan
   Ordin, Special Master/Independent Monitor, Henry A. Moak, Jr., CBP Juvenile Coordinator,
   Deane Dougherty, ICE Juvenile Coordinator, and Jonathan White, HHS ORR Juvenile
   Coordinator. The Court and counsel confer.

           The Court construes Defendants’ ex parte application for partial reconsideration of order
   appointing Special Master/Independent Monitor [Doc. # 498] as a motion (“Motion”). In
   accordance with the motion schedule under Local Rule 7-9 and 7-10, the opposition is due by
   October 19, 2018 and the reply is due by October 26, 2018. Thereafter, the Motion will be set
   for hearing on November 9, 2018 at 10:00 a.m. The Court sua sponte stays those aspects of the
   Order Appointing Special Master/Independent Monitor [Doc. # 494] relating to enforcement of
   the Court’s July 30, 2018 Order, pending resolution of the Motion.

          The Court introduces Ms. Ordin and thanks her for accepting the assignment of Special
   Master at a drastically reduced hourly rate and treating as pro bono all hours expended prior to
   her October 17, 2018 Effective Date. The Court explains its purpose in appointing the Special
   Master and provides the parties time to meet and confer with her after adjournment of the status
   conference.




                                                                                                  :23



   CV-90                              CIVIL MINUTES - GENERAL                   Initials of Deputy Clerk KT
